It appears from the record that no trustee or guardian for suit was appointed for the defendant, a minor, in an action brought by her husband against her for divorce, and that the trial court granted the plaintiff a divorce and made an order barring the defendant from any right in property held by the plaintiff.
Section 11252, General Code, provides:
"[Guardian for suit.] In an action against an infant, his defense must be by a guardian for the suit, who may be appointed by the court in which it is being prosecuted, or by a judge thereof, or by a probate judge." (Emphasis added.)
See Bennett v. Fleming, 105 Ohio St. 352, 359,137 N.E. 900.
Section 11322, General Code, provides:
"[Answer of guardian and attorney.] The answer of a guardian of an infant, or of a person of unsound mind, or of an attorney for a person in prison, shall deny all the material allegations of the petition prejudicial to such defendant."
For this reason, the judgment of the trial court must be, and is, reversed, and the cause is remanded to the Common Pleas Court of Hamilton County, Division of Domestic Relations, for a new trial.
Judgment reversed.
ROSS, P. J., HILDEBRANT and MATTHEWS, JJ., concur. *Page 511